Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated as of April 23, 2012 (this
“Agreement”), is between (i) CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a
Delaware corporation (the “Company”), and (ii) ROUST TRADING LTD. (the
“Securities Holder”).

WHEREAS, at the Initial Closing (as defined in the Securities Purchase
Agreement), the Company will (i) issue to the Securities Holder (or an Affiliate
thereof) 5,714,286 shares (the “New Common Stock”) of common stock, par value
$0.01 per share, of the Company (“Common Stock”) pursuant to that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) by and
between the Company and the Securities Holder dated April 23, 2012; and
(ii) issue to the Securities Holder (or an Affiliate thereof) a debt instrument
with a face value of $70 million (the “New Debt”) pursuant to the Securities
Purchase Agreement and the terms of note underlying the New Debt, which New
Debt, upon certain conditions specified in the Securities Purchase Agreement,
may be used to purchase from the Company an additional 13,333,333 shares of
Common Stock plus a number of shares of Common Stock determined by dividing the
accrued and unpaid interest on the New Debt through the Initial Closing (as
defined in the Securities Purchase Agreement) by $5.25 (the “New Exchanged
Common Stock”). The New Common Stock, any New Exchanged Common Stock that may be
issued to the Securities Holder, any Common Stock held by the Securities Holder
on the date hereof and any additional shares of Common Stock issued to or
purchased by the Securities Holder or any Affiliate pursuant to the Operative
Agreements (as defined in the Securities Purchase Agreement) are collectively
referred to herein as the “Shares.”

WHEREAS, upon the Second Closing (as defined in the Securities Purchase
Agreement), the Company will issue to the Securities Holder (or an Affiliate
thereof) a debt instrument with a face value of $102,500,000 (the “Rollover
Notes”).

WHEREAS, upon the Backstop Closing (as defined in the Securities Purchase
Agreement), the Company will issue to the Securities Holder (or an Affiliate
thereof) a debt instrument in the amount specified in Section 2.5 and
Section 2.6 of the Securities Purchase Agreement (the “Backstop Notes”).

WHEREAS, the shares of New Common Stock, the New Debt, the Rollover Notes and
the Backstop Notes have not been and, upon issuance, any shares of New Exchanged
Common Stock or other shares of Common Stock issued pursuant to the Operative
Agreements, the New Debt, the Rollover Notes and the Backstop Notes will not be,
registered under the Securities Act (as hereinafter defined) or any state
securities laws.

WHEREAS, in connection with the foregoing, the Company has agreed, subject to
the terms, conditions and limitations set forth in this Agreement, to provide
the Securities Holder and the Securities Holder with certain registration
rights.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Capitalized words and phrases used and not otherwise defined in
this Agreement shall have the following meanings:

“Affiliate” means (i) with respect to any Person other than the Securities
Holder, any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
first party and (ii) with respect to the Securities Holder, any Person that
Mr. Roustam Tariko directly or indirectly, through one or more intermediaries
(A) Controls or (B) beneficially owns fifty percent (50%) or more of the equity
interests of.

“Agreement” has the meaning set forth in the preamble.

“Backstop Notes” has the meaning set forth in the recitals.

“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banking institutions in New York, New York are authorized by law to
be closed.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Controls” means, as to any party, the power to direct or cause the direction of
the management and policies of such party, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled,” “Controlled
by” and “under common Control with” shall be construed accordingly.

“Demand Registration” has the meaning set forth in Section 2.1.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor to
such statute, and the rules and regulations of the Commission issued under such
Act, as they each may, from time to time, be amended and in effect.

“Group” means the Securities Holder together with its Affiliates.

“Losses” has the meaning set forth in Section 6.1.

“Misstatement/Omission” has the meaning set forth in Section 6.1.

 

- 2 -



--------------------------------------------------------------------------------

“Non-Registration Expenses” means (a) all overhead and compensation expenses
relating to officers, directors, and employees of the Company performing legal
or accounting duties, and (b) qualification, filing, printing, messenger and
delivery fees and expenses and all reasonable fees and disbursements of legal
counsel, accountants, management and other advisors relating to any filings of
the Company made with the Commission prior to and following the filing of a
registration statement pursuant to this Agreement, whether or not filed in
connection with causing the registration of Registrable Securities pursuant to
this Agreement, or causing any such registration to be declared effective
pursuant to this Agreement, other than such fees and expenses directly relating
to supplements or amendments to registration statements filed in connection
herewith.

“Permitted Transferee” has the meaning set forth in Section 9.2.

“Person” means any individual, corporation, partnership, trust or other entity
of any nature whatsoever.

“Piggyback Registration” has the meaning set forth in Section 3.1.

“Registration Availability Date” means the first day after the expiration or
termination of the lock-up arrangement specified in Section 8.9 of the
Securities Purchase Agreement pursuant to the terms thereof; provided, that if
the lock-up has expired or terminated because of the failure of the Second
Closing to have occurred by the End Date (as defined in the Securities Purchase
Agreement), the Securities Purchase Agreement shall have been terminated.

“register”, “registered”, and “registration”, when used with respect to the
capital stock of the Company, mean a registration effected by preparing and
filing a registration statement or similar document in compliance with the
Securities Act which has been declared or ordered effective (or become
automatically effective) in accordance with the Securities Act.

“Registrable Securities” means (i) the Shares (upon issuance, with respect to
those not yet issued), (ii) any Common Stock issued (or issuable upon the
conversion or exercise of any warrant, right, option or other convertible
security which is issued) as a dividend or other distribution with respect to,
or in exchange for, or in replacement of, the Common Stock referred to in clause
(i) above, and (iii) any Common Stock issued by way of a stock split of the
Common Stock referred to in clauses (i) or (ii) above. Shares of Common Stock
shall cease to be Registrable Securities when (A) a registration statement with
respect to the sale of such shares of Common Stock shall have become effective
under the Securities Act pursuant to this Agreement and such shares of Common
Stock have been sold pursuant to such effective registration statement, (B) such
shares of Common Stock shall have been sold or otherwise distributed pursuant to
Rule 144 (or any successor provision) under the Securities Act, (C) such shares
of Common Stock are Transferred (other than to a Permitted Transferee) or are
otherwise no longer held by the Securities Holder or a Permitted Transferee who
has acquired such Shares in accordance with the terms hereof, or (D) such shares
of Common Stock shall have ceased to be outstanding.

“Rollover Notes” has the meaning set forth in the recitals.

 

- 3 -



--------------------------------------------------------------------------------

“Registration Expenses” means all registration, qualification, filing, printing,
messenger and delivery fees and expenses and all reasonable fees and
disbursements of legal counsel, accountants and other advisors relating to the
registration of Registrable Securities pursuant to this Agreement, relating to
causing such registration to become effective pursuant to this Agreement, and
relating to causing such registration to remain effective for the time periods
set forth in this Agreement, but excluding all underwriting discounts and
selling commissions applicable to the registration and sale of Registrable
Securities pursuant to this Agreement.

“Rule 144” means Rule 144 under the Securities Act, and any successor rule or
regulation thereto, and in the case of any referenced section of such rule, any
successor section thereto, collectively and as from time to time amended and in
effect.

“Securities Act” means the Securities Act of 1933, and any successor to such
statute, and the rules and regulations of the Commission issued under such Act,
as they each may, from time to time, be amended and in effect.

“Securities Holder” means individually or collectively, as applicable: (i) the
entity defined as such in the recitals; (ii) upon the death of any individual
Securities Holder, the executor of such Securities Holder or such Securities
Holder’s heirs, devisees, legatees or assigns; or (iii) upon the disability of
any Securities Holder, any guardian or conservator of such Securities Holder.

“Securities Holder Indemnified Parties” has the meaning set forth in
Section 6.1.

“Shares” has the meaning given to it in the recitals.

“Transfer” means any transfer, sale, gift, assignment, distribution, conveyance,
pledge, hypothecation, encumbrance or other voluntary or involuntary transfer of
title or beneficial interest, whether or not for value, including, without
limitation, any disposition by operation of law or any grant of a derivative or
economic interest therein.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Securities Purchase Agreement.

ARTICLE II

DEMAND REGISTRATION

2.1 Demand Registration.

(a) On and after the Registration Availability Date, the Securities Holder may
make written request to the Company requesting that the Company register under
the Securities Act all or any part of the issued and outstanding Registrable
Securities, but such request may be made only after the Registrable Securities
relating to such Shares have been issued (a “Demand Registration Request”). The
Securities Holder is entitled to make a total of three Demand

 

- 4 -



--------------------------------------------------------------------------------

Registration Requests pursuant to this Agreement, but not more than one such
request in any 12 month period. Upon receipt by the Company of a valid Demand
Registration Request, subject to the restrictions contained herein, the Company
shall, in accordance with Article V below, (i) file a registration statement
under the Securities Act with the Commission as promptly as practicable after
receiving such request to register under the Securities Act that number of
Registrable Securities that has been issued and requested in the respective
Demand Registration Request, or (ii) file with the Commission a prospectus
supplement (the “Prospectus Supplement”) to an existing shelf registration
statement on Form S-3 which is at the time currently effective (the “Form S-3”)
as promptly as practicable after receiving such request hereof to register such
number of Registrable Securities, but, in each case, only to the extent that the
Securities Holder has complied with its obligations under Section 7.1 below
(each a “Demand Registration”).

(b) In the event that the Securities Purchase Agreement has been terminated
pursuant to the terms thereof, the Securities Holder may make two written
requests to the Company requesting that the Company register under the
Securities Act the New Debt. The Company shall endeavor to register such New
Debt in substantially the same manner as, and the Company and the Securities
Holder shall be subject to the same terms, conditions and agreements herein
provided for, a Demand Registration of Shares, with such appropriate changes to
reflect the nature of the security registered, as the parties hereto shall
agree, each acting reasonably.

(c) From and after the Debt Securities Lock-Up End Date (as defined in the
Securities Purchase Agreement), the Securities Holder may make three written
requests to the Company requesting that the Company register under the
Securities Act the Rollover Notes and/or the Backstop Notes. The Company shall
endeavor to register such Rollover Notes and/or Backstop Notes, as applicable,
in substantially the same manner as, and the Company and the Securities Holder
shall be subject to the same terms, conditions and agreements herein provided
for, a Demand Registration of Shares, with such appropriate changes to reflect
the nature of the security registered, as the parties hereto shall agree, each
acting reasonably.

2.2 Expenses. With respect to a Demand Registration, the Company shall bear sole
responsibility for all Registration Expenses and Non-Registration Expenses
incurred in connection therewith.

2.3 Underwriting. If the Securities Holder intends to distribute the Registrable
Securities covered by any such Demand Registration by means of an underwriting,
then the Securities Holder shall so advise the Company in the corresponding
Demand Registration Request. In such case, the Securities Holder shall negotiate
with an underwriter selected by it (which managing underwriter shall be an
internationally recognized financial institution experienced in securities
offerings registered under the Securities Act) and approved by the Company,
which approval shall not be unreasonably withheld, with regard to the
underwriting of such requested Demand Registration. The right of the Securities
Holder to include Registrable Securities in such registration shall be
conditioned upon (i) the entry of the Securities Holder (together with the
Company and other holders distributing their securities through such
underwriting) into an underwriting agreement in customary form reasonably
acceptable to the Securities Holder with the underwriter or underwriters
selected for such underwriting, and (ii) the completion and execution by the
Securities Holder of all questionnaires, powers of attorney,

 

- 5 -



--------------------------------------------------------------------------------

indemnities and other documents required under the terms of such underwriting
arrangements. The Company shall bona fide cooperate with the Securities Holder
and any underwriter to effect such underwritten offering. Upon the reasonable
request (relative to the proposed size of the offering) of the managing
underwriter in such an underwriting, the Company will include in any
registration statement filed in response to a Demand Registration Request the
information that would be required by Part I of Form S-1 for a Form S-1 filed
pursuant to the Securities Act. Notwithstanding the foregoing sentence, the
Company shall not be required to include in any such registration statement the
information required by Item 11(l) of Form S-1.

2.4 Registration on Form S–3. In addition to registrations pursuant to
Section 2.1(a), on and after the Registration Availability Date, the Securities
Holder may request that the Company file one or more shelf registration
statements on Form S-3 (provided that (i) each such request contemplates the
sale of at least $10 million of Common Stock and (ii) no more than two such
requests may be made in any 12 month period), if at such time the Company is a
registrant entitled to use Form S–3 or any successor thereto to register shares
of Common Stock. Following any such request, the Company shall effect the
registration on Form S–3 or any successor thereto for an offering of Registrable
Securities to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (a “Shelf Registration Statement”) and shall use its
reasonable best efforts to keep the Shelf Registration Statement effective and
usable for the resale or Registrable Securities until the date on which all
Registrable Securities so registered have been sold pursuant to the Shelf
Registration Statement or until such securities cease to be Registrable
Securities.

2.5 Priority for Registrations. Notwithstanding any other provision of this
Article II, if the managing underwriter advises the Company or the Securities
Holder that the marketability of the offering would be adversely affected by the
number of securities included in such offering, then the Company shall so advise
the Securities Holder, or the Securities Holder shall so advise the Company, as
applicable, and the number of shares of Common Stock proposed to be included in
such registration other than Registrable Securities shall be reduced as required
by the underwriter(s). For the avoidance of doubt, this Section 2.5 applies only
to registration statements filed pursuant to Article II of this Agreement.

ARTICLE III

PIGGYBACK REGISTRATION

3.1 Right to Piggyback Registrations. On and after the Registration Availability
Date, whenever the Company or another party having registration rights proposes
that the Company register any of the Company’s equity securities under the
Securities Act for any reason (other than a registration on Form S-4 or Form S-8
or any successor forms thereto), whether or not for sale for the Company’s own
account, the Company will give written notice of such proposed registration to
the Securities Holder at least 30 days before the anticipated filing date. Such
notice shall offer the Securities Holder the opportunity to register such amount
of Registrable Securities as it shall request (a “Piggyback Registration”). The
Company shall include in each Piggyback Registration all Registrable Securities
with respect to which the Company has received a written request for inclusion
therein from the Securities Holder within 20 days after notice has been given
the Securities Holder. If the registration statement relating to

 

- 6 -



--------------------------------------------------------------------------------

the Piggyback Registration is for an underwritten offering, such Registrable
Securities shall be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through the underwriters. The
Securities Holder shall be permitted to withdraw all or part of the Registrable
Securities from a Piggyback Registration prior to the effective time of such
Piggyback Registration. The right of the Securities Holder to a Piggyback
Registration that is an underwritten offering shall be conditioned upon the
Securities Holder entering into an underwriting agreement in customary form with
the managing underwriter or underwriters for such registered offering. No
registration pursuant to this Article III will relieve the Company of its
obligations to register Registrable Securities pursuant to Article II hereof.
The rights to Piggyback Registration may be exercised an unlimited number of
occasions.

3.2 Priority for Piggyback Registrations. If the managing underwriter of a
Piggyback Registration advises the Company that, in its opinion, the shares of
Common Stock requested to be included in such Piggyback Registration exceeds the
amount which can be sold in such offering without adversely affecting the
distribution of the securities being offered, then the Company will allocate the
securities to be included in such registration as follows:

(i) first, pro rata among (A) the Company, to the extent the Company proposes to
register any securities for its own account, and (B) other Persons who have
exercised demand registration rights granted by the Company prior to the date
hereof causing the Company to effect such registration;

(ii) second, to the Securities Holder; and

(iii) third, to other shareholders, including any shareholders who are granted
piggyback registration rights after the date of this Agreement in accordance
with Section 10.2.

3.3 Expenses. With respect to Piggyback Registrations, the Company shall bear
sole responsibility for all Registration and Non-Registration Expenses incurred
in connection with any such Piggyback Registration.

ARTICLE IV

PERMITTED DELAYS IN REGISTRATION

4.1 Suspension of Company Obligations.

(a) Notwithstanding anything to the contrary herein, the Company’s obligations
under Article II of this Agreement to maintain the effectiveness of any
registration statement shall be suspended (and, to the extent applicable, the
Securities Holder shall suspend the disposition of any Registrable Securities
pursuant to a then currently effective registration statement from and after the
time at which it has received written notice from the Company with respect to
such suspension) for a period not to exceed 60 days (and such suspension not to
occur more than twice in any 12-month period) in the event that, in the good
faith reasonable judgment of the Company’s Board of Directors, effecting or
maintaining the effectiveness of the registration of such Registrable Securities
(i) would be detrimental to any material financing, acquisition, merger,
disposition of assets, disposition of stock or other comparable transaction

 

- 7 -



--------------------------------------------------------------------------------

then being pursued by the Company or (ii) would require the Company to make
public disclosure of material, non-public information which is not otherwise
required to be publicly disclosed at that time, and the public disclosure of
which could reasonably be expected to have an adverse effect upon the Company.

(b) The Company shall notify the Securities Holder in writing of the existence
of any suspension event set forth in this Section 4.1 and, to the extent
requested by the Securities Holder (but only if requested by the Securities
Holder) the reasons therefor. Such notice and, if requested and provided, all
facts and circumstances relating to such suspension event, shall be kept
confidential by the Securities Holder. The Company shall provide the Securities
Holder with further written notice at such time that the Company reasonably
believes the suspension event ceases to justify a suspension pursuant to
Section 4.1(a), and shall lift such suspension at such time.

ARTICLE V

REGISTRATION PROCEDURES

5.1 Registration Procedures. Whenever the Company is obligated to register
Registrable Securities pursuant to this Agreement, subject to and in accordance
with the terms hereof, the Company shall:

(a) use its reasonable best efforts to cause the registration statement filed
with respect to such Registrable Securities (i) to become effective as promptly
as practicable after the making of such filing and (ii) to remain effective and
usable for the resale of Registrable Securities until the date on which all
Registrable Securities so registered have been sold, the relevant offering has
been abandoned or until such securities cease to be Registrable Securities;

(b) furnish the Securities Holder, its underwriters, if any, and their
respective counsel, at such times so as to permit their reasonable review, the
opportunity to review the registration statement, each prospectus included
therein or filed with the Commission, and each amendment thereof or supplement
thereto, and to consider in good faith incorporating any comments reasonably
requested by the Securities Holder, its underwriters, if any, and their
respective counsel, provided that the Securities Holder’s, the underwriters’, if
any, and their respective counsels’ review of such documents shall not delay the
filing of the registration statement so long as such parties have been provided
a reasonable time to review the same;

(c) make available for reasonable inspection by, or give reasonable access to,
any underwriter and its counsel participating in any disposition of Registrable
Securities all pertinent financial and other records, pertinent corporate
documents and properties of the Company and, in respect of any Demand
Registration, to cause its senior management to participate in such management
presentations and roadshow as such underwriters may reasonably request
(provided, however, that such senior management have been given reasonable
advanced notice of such presentations and roadshows and that such senior
management shall only be obligated to participate in one roadshow of reasonably
customary duration in respect of any Demand Registration) and to cause the
Company’s directors, officers and employees to supply all information reasonably
requested by any such underwriter in connection with the offering thereunder;

 

- 8 -



--------------------------------------------------------------------------------

(d) promptly notify counsel for the Securities Holder and the managing
underwriter or agent and confirm the notice in writing (i) when the registration
statement, or any post-effective amendment to the registration statement, will
have become effective, or any supplement to the prospectus or any amendment to
the prospectus will have been filed, (ii) of the receipt of any comments from
the Commission, (iii) of any request of the Commission to amend the registration
statement or amend or supplement the prospectus or for additional information,
and (iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or of any order preventing or
suspending the use of any preliminary prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes;

(e) furnish, without charge, to the Securities Holder and to the underwriters of
the securities being registered such number of copies of the registration
statement, preliminary prospectus, final prospectus and other documents incident
thereto as such underwriters and the Securities Holder from time to time may
reasonably request;

(f) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act and applicable state securities laws with respect to the
disposition of all securities covered by such registration statement;

(g) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities
laws or state blue sky laws of such U.S. jurisdictions as shall be reasonably
requested by the Securities Holder for the distribution of the Registrable
Securities covered by the registration statement; provided, however, that the
Company shall not be required to qualify to do business or to file a general
consent to service of process in any such states or jurisdictions or to subject
itself to taxation in any such states or jurisdictions wherein it would not but
for the requirements of this paragraph (f) be required to do so;

(h) enter into customary agreements in form and substance reasonably
satisfactory to the Company (including a customary underwriting agreement in
form and substance reasonably satisfactory to the Company, if the offering is to
be underwritten, in whole or in part), which may include indemnification
provisions in favor of underwriters and other Persons in addition to the
provisions of Article VI hereof;

(i) notify the Securities Holder at any time when a prospectus relating thereto
covered by such registration statement is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and, at the request of
the Securities Holder,

 

- 9 -



--------------------------------------------------------------------------------

as promptly as practicable prepare and furnish to the Securities Holder a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; provided that, upon receipt of such
notice from the Company, the Securities Holder will forthwith discontinue
disposition of its Registrable Securities pursuant to the registration statement
covering such Registrable Securities until the Securities Holder receives the
copies of the supplemented or amended prospectus covering such Registrable
Securities (and the Securities Holder shall return to the Company all copies of
the unsupplemented or unamended prospectus covering such Registrable
Securities);

(j) making all required filings necessary to list all Registrable Securities
covered by such registration statement on the Nasdaq or on such other securities
exchange on which shares of Common Stock are then currently listed;

(k) use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a registration statement or suspending the
qualification (or exemption from qualification) of any of the Registrable
Securities included therein for sale in any U.S. jurisdiction, and, in the event
of the issuance of any stop order suspending the effectiveness of a registration
statement, or of any order suspending the qualification of any Registrable
Securities included in such registration statement for sale in any U.S.
jurisdiction, use its reasonable best efforts to promptly obtain the withdrawal
of such order; provided that, upon receipt of notice from the Company of such
order, the Securities Holder will forthwith discontinue disposition of its
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until the Securities Holder is notified by the Company in
writing that the order relating to the prospectus covering such Registrable
Securities has been withdrawn;

(l) use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof reasonably satisfactory to the managing underwriters from the
independent certified public accountants of the Company, addressed to each of
the underwriters, such letters to be in customary form and covering matters of
the type customarily covered in “cold comfort” letters in connection with
underwritten offerings;

(m) use its reasonable best efforts to obtain opinions of outside counsel to the
Company reasonably satisfactory to the managing underwriters, addressed to each
of the underwriters covering the matters customarily covered in opinions of
issuer’s counsel requested in underwritten offerings;

(n) cooperate with the Securities Holder and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and

(o) cooperate with the Securities Holder and the managing underwriter or agent,
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement, and enable such securities to be in such denominations
and registered in such names as the managing underwriter or agent, if any, or
the Securities Holder may request; and

 

- 10 -



--------------------------------------------------------------------------------

(p) comply in all material respects with the Securities Act, the Exchange Act
and any other applicable rules and regulations of the Commission, and make
available to its securities holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months after the effective
date of such Registration Statement, which earnings statement shall satisfy
Section 11(a) of the Securities Act and any applicable regulations thereunder,
including Rule 158; and

(q) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

5.2 Company Lock-Up. In the case of an underwritten offering requested to be
effected by the Securities Holder hereunder, upon the reasonable request of the
lead underwriter, the Company will refrain for a period of up to 60 days
following the later of the effective date of the registration statement or bona
fide commencement of the offering, from directly or indirectly selling, offering
to sell, granting any option for the sale of, or otherwise disposing of any
common equity or securities convertible into common equity (other than pursuant
to Company employee equity plans or as consideration for the acquisition of a
business or all or a substantial portion of the assets thereof) without the
consent of the managing underwriter.

ARTICLE VI

INDEMNIFICATION

6.1 Indemnification by the Company. In the event of any registration of any
Registrable Securities pursuant to this Agreement under the Securities Act, the
Company will indemnify, hold harmless and reimburse the Securities Holder, each
of the directors, officers, employees, managers, shareholders, partners,
members, counsel, agents or representatives of the Securities Holder and its
Affiliates and each Person who controls the Securities Holder, if any, within
the meaning of the Securities Act (collectively, “Securities Holder Indemnified
Parties”), against any losses, claims, damages or liabilities, joint or several,
to which the participating Securities Holder or any such Person may become
subject under the securities laws (collectively, “Losses”), insofar as such
Losses arise out of or are based on any untrue statement or alleged untrue
statement of any material fact contained in the registration statement, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (a
“Misstatement/Omission”), under which such Registrable Securities were
registered under the Securities Act, in any preliminary prospectus, final
prospectus or summary prospectus contained therein, or in any amendment or
supplement thereto, and shall reimburse such Securities Holder Indemnified
Parties for any legal and other expenses reasonably incurred by such Securities
Holder Indemnified Parties in connection with investigating and/or defending any
such Losses, whether or not resulting in any liability; provided, however, that
the Company shall not be liable in any such case to the extent that any such
Losses or expense arises out of or is based upon a Misstatement/Omission made in
such

 

- 11 -



--------------------------------------------------------------------------------

registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Securities
Holder Indemnified Parties specifically for use in the preparation thereof.

6.2 Indemnification by Securities Holder. If the Securities Holder’s Registrable
Securities are included or are to be included in any registration statement, as
a condition to including Registrable Securities in such registration statement,
the Securities Holder hereby agrees, to indemnify, hold harmless and reimburse
(in the same manner and to the same extent as set forth in Section 6.1) the
Company, each of its directors, officers, employees, managers, shareholders,
counsel, agents or representatives and the Company’s Affiliates and each Person
(other than the Securities Holder) who controls the Company, if any, within the
meaning of the Securities Act or the Exchange Act with respect to any Losses
that arise out of or are based on any Misstatement/Omission, from such
registration statement, preliminary prospectus, final prospectus or summary
prospectus, or any amendment or supplement thereto, if such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Securities Holder and stated to be specifically for use therein. Notwithstanding
the foregoing, the obligation to indemnify will be limited to the net amount of
proceeds received by the Securities Holder from the sale of Registrable
Securities pursuant to such registration statement giving rise to such
indemnification obligation. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any such
director, officer, or any such underwriter or controlling person and shall
survive the transfer of such securities by the Securities Holder.

6.3 Notices of Claims. Promptly after receipt by an indemnified party of notice
of the commencement of any action or proceeding involving a claim referred to in
Section 6.1 or Section 6.2, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, however, that the failure
of any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 6.1 or Section 6.2, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party shall be entitled to participate in and to assume
the defense of such action, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party (whose approval shall not be unreasonably withheld), and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to the indemnified party for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, that the indemnified party may
participate in such defense at the indemnified party’s expense, and provided,
further, that all indemnified parties shall have the right to employ one counsel
to represent them if, in the reasonable judgment of such indemnified parties,
after receiving the advice of counsel experienced in the defense of matters for
which indemnity may be sought hereunder, it is advisable for them to be
represented by separate counsel by reason of having legal defenses which are
different from or in addition to those

 

- 12 -



--------------------------------------------------------------------------------

available to the indemnifying party, and in that event the reasonable fees and
expenses of such one counsel shall be paid by the indemnifying party. If the
indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses of more than one
counsel for the indemnified parties with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other indemnified parties with respect to
such claim, in which event the indemnifying party shall be obligated to pay the
fees and expenses of such additional counsel for the indemnified parties. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement without the consent of the indemnified party which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. No indemnifying party shall be subject to any liability for any
settlement made without its written consent. The indemnifying party’s liability
to any such indemnified party hereunder shall not be extinguished solely because
any other indemnified party is not entitled to indemnity hereunder.

6.4 Survival. The indemnification provided for under this Agreement will
(i) remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and (ii) survive the termination of this
Agreement.

6.5 Contribution. If, for any reason, the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the expense, loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other (determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission), as well as any other relevant equitable
considerations. The amount paid or payable by a party as a result of the
expense, loss, claim, damage or liability referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just or equitable if contribution pursuant to this Section 6.5
were determined by pro rata allocation or by any other means of allocation,
unless such contribution takes into account the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this
Section 6.5, a Securities Holder shall not be required to contribute any amount
in excess of the amount by which (i) the amount at which the securities that
were sold by such Securities Holder and distributed to the public were offered
to the public exceeds (ii) the amount of any damages which such Securities
Holder has otherwise been required to pay by reason of such
Misstatement/Omission or violation. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VII

INFORMATION BY PARTICIPATING SECURITIES HOLDER

7.1 Information Regarding Securities Holder and its Affiliates. At the Company’s
reasonable request in writing, following delivery by the Securities Holder to
the Company of a Demand Registration Request pursuant to Article II hereof or
notice of a desire to participate in a Piggyback Registration pursuant to
Article III hereof, the Securities Holder shall furnish to the Company and any
applicable underwriter such information regarding the Securities Holder and the
distribution proposed by the Securities Holder and its Affiliates required by
applicable law or regulation to be included in any registration statement or
prospectus relating to such registration, as the Company or such underwriter
reasonably believes may be required in connection with any registration,
qualification or compliance referred to in this Agreement.

ARTICLE VIII

RULE 144 SALES

8.1 Reporting. With a view to making available to the Securities Holder the
benefits of certain rules and regulations of the Commission which may permit the
sale of Registrable Securities to the public without registration or through
short form registration forms, the Company agrees to use its reasonable best
efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to the Securities Holder forthwith upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, or as to its qualification as
a registrant whose securities may be resold pursuant to Form S-3, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
which permits the selling of any such securities without registration or
pursuant to such form.

ARTICLE IX

RESTRICTIONS ON TRANSFER

9.1 Restrictions on Transferability.

(a) The Registrable Securities may be Transferred, in whole or in part, to any
Person; provided, that:

(i) there is in effect a registration statement under the Securities Act
covering such proposed Transfer and such Transfer is made in accordance with
such registration statement, or

 

- 14 -



--------------------------------------------------------------------------------

(ii) such Transfer is eligible under Rule 144 or such Transfer is otherwise made
in accordance with applicable securities law and the Securities Holder provides
the Company and the Company’s transfer agent with a legal opinion from
independent internationally recognized legal counsel experienced in such
matters, which legal opinion shall be in customary form reasonably acceptable to
the Company and shall state that such Transfer is eligible under Rule 144 or is
otherwise made in accordance with applicable securities laws.

(b) The Securities Holder is aware of the following Telephone Interpretation in
the SEC Manual of Publicly Available Telephone Interpretations (July 1997):

A.65. Section 5

An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.

(c) The Company is required to refuse to register any transfer of the Shares
which is not made in accordance with Regulation S under the Securities Act,
pursuant to a registration statement under the Securities Act or pursuant to an
available exemption therefrom.

(d) The Securities Holder shall not take any action with respect to any
distribution deemed to be made pursuant to any Registration that would
constitute a violation of Regulation M under the Exchange Act.

9.2 Permitted Transferees. Rights of the Securities Holder may be assigned (but
only with all related obligations as set forth below) in connection with a
transfer of Shares to a Permitted Transferee. Without prejudice to any other or
similar conditions imposed hereunder with respect to any such Transfer, no
assignment permitted under the terms of this Section 9.2 will be effective
unless the Permitted Transferee to which such assignment is being made has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Shares in respect of
which such assignment is made will continue to be deemed Shares and will be
subject to all of the provisions of this Agreement relating to Shares and that
such Permitted Transferee will be bound by, and will be a party to, this
Agreement. A Permitted Transferee to whom rights are transferred pursuant to
this Section 9.2 may not again transfer such rights to any other Permitted
Transferee, other than as provided in this Section 9.2. Any Person to whom
rights under this Agreement are transferred in accordance with this Section 9.2
who (i) is a member of the Group and (ii) acquires at least 100,000 shares of
Registrable Securities (equitably adjusted for any stock splits, subdivisions,
stock dividends, changes, combinations or the like) shall be a “Permitted
Transferee.”

 

- 15 -



--------------------------------------------------------------------------------

9.3 No Participation in Other Securities Offerings. The rights granted by the
Company hereunder shall be the exclusive rights granted to the Securities Holder
with respect to the registration of Registrable Securities under the Securities
Act. Except as otherwise provided herein or in another Operative Agreement (as
defined in the Securities Purchase Agreement), the Securities Holder shall have
no rights to participate in any offering of securities by the Company to third
parties, whether such offering is effected pursuant to registration under the
Securities Act or pursuant to an exemption from registration thereunder.

ARTICLE X

COVENANTS OF THE PARTIES

10.1 Securities Holder. The Securities Holder hereby agrees (i) to cooperate
with the Company and, as a condition precedent to the Company’s obligation to
file any registration statement, to furnish to the Company all such information
regarding the Securities Holder, its ownership of Registrable Securities and the
disposition of such securities in connection with the preparation of and as
required by the registration statement and any filings with any state securities
commissions as the Company may reasonably request, (ii) to the extent required
by the Securities Act, to deliver or cause delivery of the prospectus contained
in the registration statement, any amendment or supplement thereto, to any
purchaser of the Registrable Securities covered by the registration statement
from the Securities Holder and (iii) if requested by the Company, to notify the
Company of any sale of Registrable Securities by the Securities Holder.

10.2 Company. Following the date of this Agreement, should the Company enter
into any agreements with any holder or prospective holder of Company securities
that grant such holder or prospective holder rights to include securities of the
Company in any Registration Statement, and holder or prospective holder is
reasonably believed by the Company to hold at least 5% of the outstanding shares
of Common Stock, the Company agrees to require such holder or prospective holder
to agree in the relevant agreement to the restrictions imposed on the Company
under Section 5.2 of this Agreement.

ARTICLE XI

TERMINATION

11.1 Termination. This Agreement and the rights provided hereunder shall
terminate and be of no further force and effect on the date that all Registrable
Securities cease to be Registrable Securities pursuant to the terms of this
Agreement. This Section 11.1 shall not, however, apply to the provisions of
Article VI of this Agreement, which shall survive the termination of this
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors, assigns
and transferees of the parties. The Securities Holder shall be permitted to
assign or transfer its rights hereunder to any Permitted Transferee who acquires
all or part of the Shares; provided, however, that no Permitted Transferee shall
have any rights hereunder unless and until it has agreed in writing to become a
party to this Agreement in accordance with Section 9.2 hereof (at which time, it
shall be deemed to be a Securities Holder as that term is used herein).

12.2 Notices. All notices and other communications provided for hereunder shall
be in writing and sent by registered or certified mail, return receipt
requested, postage prepaid or delivered in person or by courier, telecopier or
electronic mail, and shall be deemed to have been duly given on the date on
which personally delivered to, or actually received by, the party to whom such
notice is to be given at its address set forth below, or at such other address
for the party as shall be specified by notice given pursuant hereto:

Central European Distribution Corporation

3000 Atrium Way, Suite 265

Mount Laurel, New Jersey 08054

United States of America

Attn: William V. Carey, President

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

Attention: Scott Simpson, Esq.

Facsimile: +44 20 7519 7070

and

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

United States of America

Attn: Frank R. Adams, Esq.

 

  (a) If to the Securities Holder, to:

Roust Trading Ltd.

5 Belmont Hills Drive

 

- 17 -



--------------------------------------------------------------------------------

Warwick WK 06, Bermuda

Attention: Wendell M. Hollis

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948

USA

Attention: James Myers

Facsimile: +1 (202) 383-8349

and

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

USA

Attention: Christopher Comeau

Facsimile: +1 (617) 951-7050

12.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of New
York without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

12.4 Jurisdiction. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the United States District Court and other courts of
the United States of America located in the State of New York and the state
courts in the State of New York for the purpose of any suit, action, proceeding
or judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

12.5 Specific Performance. Each of the parties hereto acknowledges and agrees
that damages will not be an adequate remedy for any material breach or violation
of this Agreement if such material breach or violation would cause immediate and
irreparable harm (an “Irreparable Breach”). Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each party hereto shall be entitled to
equitable relief, without posting any bond or similar

 

- 18 -



--------------------------------------------------------------------------------

undertaking, of a kind appropriate in light of the nature of the ongoing or
threatened Irreparable Breach, which relief may include, without limitation,
specific performance or injunctive relief. Such remedies shall not be the
parties’ exclusive remedies, but shall be in addition to all other remedies
provided in this Agreement.

12.6 Entire Agreement; Amendments and Waivers. This Agreement constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions
whether oral or written, of the parties. No supplement, modification or waiver
of this Agreement shall be binding unless executed in writing by all parties. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service, including via
email in .pdf format, shall be considered original executed counterparts.

12.8 Severability. In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect If any provision of this Agreement is found by any
court of competent jurisdiction to be invalid or unenforceable, each party
hereto hereby waives such provision to the extent that it is found to be invalid
or unenforceable. Such provision will, to the maximum extent allowable by law,
be modified by such court so that it becomes enforceable, and, as modified, will
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

12.9 Headings. The headings of the Articles and Sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

12.10 Gender and Other References. Unless the context clearly indicates
otherwise, the use of any gender pronoun in this Agreement shall be deemed to
include all other genders, and singular references shall include the plural and
vice versa.

12.11 Effectiveness. This Agreement will become effective upon the Initial
Closing (as defined in the Securities Purchase Agreement). In the event that the
Securities Purchase Agreement is terminated prior to the Initial Closing, this
Agreement shall become null and void in all respects.

[SIGNATURE PAGE FOLLOWS]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

/s/ William Carey

Name:   Mr. William V. Carey Title:   Chairman, CEO and President ROUST TRADING
LTD. By:  

/s/ Wendell M. Hollis

Name:   Wendell M. Hollis Title:   Director By:  

/s/ Dana Bean

Name:   Dana Bean Title:   Secretary